DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .13
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 7,343,061).
With respect to claim 1, Forrest et al.’061 shows and discloses a semiconductor optical integrated device (TITLE; Fig 1-3) comprising: a conductive substrate having a front surface and a back surface which is a surface on an opposite side to the front surface (Fig 3: a conducive substrate / 20 InP  have front “top” and back “bottom” surface); a laser provided to the front surface of the conductive substrate (Fig 3: a laser/ 16 active   to front “top” surface of  the substrate 20; See also Fig 1-2); a waveguide includes a first waveguide connected to an output of the laser that is provided to the front surface of the conductive substrate and guides output light of the laser to the photodiode (Fig 1, 2: a waveguide 18 to the front “top” and guides laser light to the PD/14 detector); wherein an anode of the photodiode and a cathode of the photodiode are drawn from an upper surface side of the photodiode, the anode and the cathode of the photodiode are electrically separated from the first electrode (Fig 1-3: 21 anode and cathode are from upper side of photodiode/detector 14 and separated from first electrode from the back of substrate). The claim further requires a first electrode provided to the back surface of the conductive substrate, and a second waveguide for branching a part of the output light of the laser from the first waveguide, the waveguide and the photodiode are separated from each other by the semi-insulating semiconductor layer, and the semi-insulating semiconductor layer extends along an end face of the second waveguide which faces a light receiving surface of the photodiode.  Forrest et al.’061 did not explicitly state the above.  However, Forrest et al.’061 did disclose the waveguide 18 comprise of multiple layers that could be a semi-insulating material InP (Col 5: 1-21 passive waveguide layers InP).  Therefore, it is within one skill in the art to recognize Forrest et al.’061 capable of having the waveguide and the photodiode are separated from each other by the semi-insulating semiconductor layer, and the semi-insulating semiconductor layer extends along an end face of the second waveguide which faces a light receiving surface of the photodiode (Fig 1-3; Col 5: 1-21).   Even though, Forrest et al.’061 did not explicitly state a first electrode provided to the back surface of the conductive substrate, and a second waveguide for branching a part of the output light of the laser from the first waveguide.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is well known where laser is on a conductive substrate having electrode on the back surface to provide power/current source to energize the elements/laser/photodiode, and/or having a branching/directing part of output light from laser from its first/original waveguide for its intended used/output.
 	With respect to claim 3, the claim further requires wherein the first electrode is an electrode of the laser. Forrest et al.’061 did not explicitly states the above.   However, it has been held that omission of an element and its function in a combination where the remaining elements 
With respect to claim 4, Forrest et al.’061 discloses wherein the conductive substrate is made of conductive InP (Fig 3: a conducive substrate / 20 InP), and discloses the semi-insulating semiconductor layer is made of InP (Fig 1-3: the waveguide 18/semi-insulating multi-layers comprise InP; Col 5: 1-21) without explicitly state the InP doped with Fe.  However, it is within one skill in the art to recognize the well-known of doping Fe within semi-insulating semiconductor layer, for the benefit of providing a semi-insulating/conducting material for its intended purpose.
Allowable Subject Matter
Claims 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5: 
wherein the photodiode includes an n-InP cladding layer, an i-InGaAsP light absorption layer, and a p-InP cladding layer in order from the conductive substrate side.
Claim 6:
wherein the photodiode includes a p-InP cladding layer, an i-InGaAsP light absorption layer, and an n-InP cladding layer in order from the conductive substrate side.

					COMMUNICATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828